Citation Nr: 0904213	
Decision Date: 02/05/09    Archive Date: 02/13/09	

DOCKET NO.  05-37 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disability. 

2.  Entitlement to service connection for a chronic left knee 
disability. 

3.  Entitlement to an increased rating for the residuals of 
rectal polypectomy, evaluated as 10 percent disabling prior 
to June 20, 2008, and as 30 percent thereafter. 

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease/degenerative disc disease of the 
lumbar spine since April 20, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
February 1953 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2004, August 2005, and August 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, as well as a July 
2008 decision by the Appeals Management Center in Washington, 
D.C.

This case was previously before the Board in February 2008, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

The appeal as to the issues of service connection for chronic 
right and left knee disabilities, as well as an evaluation in 
excess of 20 percent for degenerative joint 
disease/degenerative disc disease of the lumbar spine since 
April 20, 2006, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Prior to June 20, 2008, the veteran's service-connected 
residuals of rectal polypectomy were characterized by no more 
than mild rectal prolapse and/or impairment of anal sphincter 
control, with constant slight or occasional moderate leakage, 
but no evidence of moderate rectal prolapse or great 
reduction of the lumen, or occasional involuntary bowel 
movements necessitating the wearing of a pad.

2.  Since June 20, 2008, the veteran's service-connected 
residuals of rectal polypectomy have been characterized by 
impairment of anal sphincter control resulting in extensive 
leakage and fairly frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of rectal polypectomy 
prior to June 20, 2008 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114 and Part 4, Codes 7332, 7333, 
7334 (2008).

2.  With the resolution of all reasonable doubt in the 
veteran's favor, the criteria for a current evaluation of 60 
percent, but no more, for the veteran's service-connected 
residuals of rectal polypectomy have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.114, and Part 4, 
Codes 7332, 7333, 7334 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, VA and private treatment 
records and examination reports, certain submitted articles, 
and various statements by the veteran's wife, daughters, and 
acquaintances.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of rectal polypectomy.  In 
that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

In the present case, during the course of private outpatient 
treatment in April 2003, it was noted that the veteran had 
recently been found to have extensive diverticulosis, as well 
as polyps of the colon.  However, the veteran denied any 
current problems with diarrhea or constipation.  Examination 
of the veteran's abdomen showed bowel sounds which were 
present, and normal in both activity and intensity.  
Moreover, the veteran's abdomen was nontender to palpation, 
with no evidence of any organomegaly.  The pertinent 
diagnosis noted was stable diverticulosis.

At the time of a subsequent VA rectal examination in late 
January 2004, it was noted that the veteran had recently been 
found to have extensive diverticulosis with polyps of the 
colon.  When questioned, the veteran indicated that he 
experienced a fair degree of sphincter control.  However, he 
did complain of problems with bowel urgency and sporadic 
leakage one to two times per month consisting of semisolid 
fecal material in the amount of approximately one tablespoon.  
When questioned, the veteran indicated that he did not 
currently wear a pad.  However, it had been recommended that 
he undergo intermittent colonoscopy.

On physical examination, there was positive evidence of a 
small amount of fecal leakage, accompanied by positive laxity 
of the anal wink.  Anoscopic examination revealed a normal 
size lumen, with no evidence of any fissuring, but some 
exterior skin excoriation in the process of healing.  At the 
time of examination, there was no evidence of any anemia.  
Nor was there any evidence of internal bleeding.  

On subsequent VA rectal examination in April 2006, the 
veteran gave a history of occasional rectal prolapse and 
bleeding.  Current symptoms included anal itching and 
burning, as well as some difficulty in passing stool.  
However, the veteran denied any problems with fecal 
incontinence or perianal discharge.  Physical examination was 
essentially within normal limits.  The pertinent diagnosis 
noted was colon polypectomy with no current residual problem.

During the course of private outpatient treatment in early 
June 2007, the veteran indicated that his abdominal 
distension and diarrhea had for the most part resolved.  On 
physical examination, the veteran's abdomen showed bowel 
sounds which were normal in both activity and intensity.  
While there was some minimal tenderness in the left upper 
quadrant of the veteran's abdomen, no organomegaly was in 
evidence.

At the time of a recent VA rectal examination on June 20, 
2008, it was noted that both the veteran's claims folder and 
medical records were available, and had been reviewed.  When 
questioned, the veteran indicated that his gastrointestinal 
problems had been becoming progressively worse.  While he 
denied problems with rectal prolapse or bleeding, he did 
complain of both diarrhea and pain, as well as tenesmus.  
When further questioned, the veteran complained of a 
persistent loss of sphincter control resulting in fecal 
incontinence, and a moderate amount of fecal leakage 
requiring the use of pads.  Also noted were problems with 
frequent perianal discharge. 

On physical examination, there was no evidence of any anal or 
rectal stricture, or anal rectal fistula.  However, the 
veteran's anal sphincter was described as impaired, with 
evident anal leakage.  According to the examiner, the veteran 
exhibited decreased anal sphincter tone, resulting in "very 
weak voluntary control."  Also noted was that fecal 
incontinence would be a continuing problem for the veteran.  
Significantly, during the course of a VA peripheral nerve 
examination, likewise conducted in June 2008, it was noted 
that the veteran used rectal pads "continuously," up to four 
or five per day, for his problem of constipation alternating 
with diarrhea.

In a rating decision of July 2008, the veteran was awarded a 
30 percent evaluation for the service-connected residuals of 
rectal polypectomy, effective from June 20, 2008, the date of 
the aforementioned VA rectal examination.

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for impairment of anal sphincter 
control resulting in constant slight or occasional moderate 
leakage.  A 10 percent evaluation is, similarly, warranted 
for mild rectal prolapse, with constant slight or occasional 
moderate leakage.  A 30 percent evaluation, under those same 
laws and regulations, would require demonstrated evidence of 
impairment of anal sphincter control resulting in occasional 
involuntary bowel movements necessitating the wearing of a 
pad, moderate reduction of the anal lumen, or moderate 
constant leakage.  A 30 percent evaluation would, similarly, 
be in order were there to be evidence of persistent or 
frequently recurring moderate rectal prolapse.

A 50 percent evaluation for the service-connected residuals 
of rectal polypectomy is warranted where there is evidence of 
a great reduction of the anal lumen, and/or extensive leakage 
or, in the alternative, persistent severe (or complete) 
rectal prolapse, with a 50 percent evaluation requiring 
demonstrated evidence of impairment of anal sphincter control 
resulting in extensive leakage and fairly frequent 
involuntary bowel movements. 

Finally, a 100 percent evaluation would be indicated where 
there was demonstrated evidence of a complete loss of anal 
sphincter control, and/or a stricture of the anus or rectum 
requiring colostomy.  38 C.F.R. § 4.115 and Part 4, Codes 
7332, 7333, 7334 (2008).

As is clear from the above, prior to June 20, 2008, the 
veteran's service-connected residuals of rectal polypectomy 
were productive of no more than mild symptomotology.  In that 
regard, while at the time of the aforementioned VA rectal 
examination in January 2004, the veteran complained of only 
"fair" sphincter control, he experienced bowel urgency and/or 
sporadic leakage only 1 to 2 times per month, and did not 
require the use of pads.  Moreover, an anoscopic examination 
conducted at that time revealed a normal size lumen, with no 
evidence of any fissuring.  Significantly, during the course 
of a subsequent VA rectal examination in April 2006, the 
veteran complained of only occasional rectal prolapse, with 
no fecal incontinence and no perianal discharge.  Not until 
the time of a subsequent VA rectal examination on June 20, 
2008 did the veteran exhibit symptomatology sufficient to 
warrant the assignment of an increased evaluation.

As noted above, in a rating decision of July 2008, the RO 
awarded a 30 percent evaluation for the veteran's service-
connected residuals of rectal polypectomy, effective from 
June 20, 2008, the date of the aforementioned VA rectal 
examination.  However, based upon a review of the entire 
evidence of record, and, in particular, pertinent findings on 
that examination, the Board is of the opinion that the 
veteran's service-connected residuals of rectal polypectomy 
more nearly approximate the criteria for a 60 percent 
evaluation than the 30 percent evaluation now assigned.  See 
38 C.F.R. § 4.7 (2008).  More specifically, during the course 
of the aforementioned VA rectal examination in June 2008, the 
veteran complained of both diarrhea and tenesmus, as well as 
a persistent loss of anal sphincter control resulting in 
fecal incontinence and moderate fecal leakage requiring the 
use of pads.  Also noted were problems with frequent perianal 
discharge, as well as decreased anal sphincter tone resulting 
in "very weak voluntary control."  Significantly, during the 
course of a VA peripheral nerve examination, likewise 
conducted in June 2008, it was noted that the veteran found 
it necessary to use rectal pads continuously, up to four to 
five times per day, for his continuing problems with 
constipation alternating with diarrhea.

Based on such findings, the Board is of the opinion that, as 
a result of the veteran's service-connected residuals of 
rectal polypectomy, he currently experiences an impairment of 
anal sphincter control resulting in extensive leakage and/or 
fairly frequent involuntary bowel movements sufficient to 
warrant the assignment of a 60 percent evaluation effective 
from June 20, 2008, the date of the VA rectal examination 
demonstrating such symptomatology.  An evaluation in excess 
of 60 percent is, however, not warranted, inasmuch as, at 
present, it has yet to be demonstrated that the veteran 
suffers from a complete loss of sphincter control, or any 
stricture of the anus or rectum requiring colostomy.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the veteran's current appeal, symptomotology 
attributable to the veteran's service-connected rectal 
polypectomy has been appropriately rated.

Finally, the Board has given due consideration to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) governing the 
requirements for an extraschedular evaluation.  However, to 
date, there exists no evidence that, due exclusively to the 
veteran's service-connected rectal polypectomy, he has 
experienced the marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service for consideration of a 
extraschedular rating.  In point of fact, based on the 
evidence of record, the veteran is, at present, more than 73 
years of age, and essentially retired.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in January 2004, November 
2005, March 2006, and March 2008.  In those letters, VA 
informed the veteran that, in order to substantiate his claim 
for an increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

An evaluation in excess of 10 percent for the service-
connected residuals of rectal polypectomy prior to June 20, 
2008 is denied.

A 60 percent evaluation for the service-connected residuals 
of rectal polypectomy effective from June 20, 2008 is 
granted, subject to those regulations governing the payment 
of monetary benefits.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for chronic right and left knee 
disabilities, as well as an evaluation in excess of 
20 percent for service-connected degenerative joint 
disease/degenerative disc disease of the lumbar spine since 
April 20, 2006.

In that regard, in a decision of February 2008, the Board 
found that new and material evidence had, in fact, been 
submitted sufficient to reopen the veteran's previously-
denied claims for service connection for chronic right and 
left knee disabilities.  In that same decision, the Board 
denied entitlement to an evaluation in excess of 10 percent 
for service-connected degenerative joint disease/degenerative 
disc disease of the lumbar spine prior to April 20, 2006.  
However, and as noted above, the Board remanded for 
additional development the issues of entitlement to service 
connection for chronic right and left knee disabilities on a 
de novo basis, as well as the issue of entitlement to an 
evaluation in excess of 20 percent for service-connected 
degenerative joint disease/degenerative disc disease of the 
lumbar spine since April 20, 2006.

In so doing, the Board noted that, while in service, the 
veteran complained of pain in both of his knees.  Moreover, 
while on VA general medical examination in November 1976, 
there was no evidence of any chronic disability of the 
veteran's right or left knee, more recent evidence was to the 
effect that the veteran currently suffered from 
osteoarthritis of both knees.  Significantly, in 
correspondence of August 2007, the veteran indicated that his 
current right and left knee disabilities were at least in 
part due to his service-connected low back disorder.

As regards the veteran's service-connected degenerative joint 
disease/degenerative disc disease of the lumbar spine, the 
Board observed that the 20 percent evaluation currently in 
effect was based in large part on findings noted at the time 
of a VA orthopedic examination on April 20, 2006.  However, 
since the time of that examination, the veteran had undergone 
an additional VA examination of the lumbar spine in December 
2006.  Significantly, as of the time of the  February 2008 
remand, the results of the December 2006 examination had not 
been considered by the RO in the context of a Supplemental 
Statement of the Case.  Accordingly, as part of the Board's 
February 2008 remand, it was requested that the RO consider 
the pertinent findings on the December 2006 orthopedic 
examination prior to a final adjudication of the veteran's 
claim for an increased evaluation for his service-connected 
lumbar spine disability.  Moreover, given the ambiguity 
surrounding the exact nature and etiology of the veteran's 
claimed right and left knee disabilities, it was requested 
that an opinion be obtained regarding whether those 
disabilities had their origin during the veteran's period of 
active military service, or, in the alternative, were in some 
way causally related to his service-connected low back 
disability.

Regrettably, following a review of the record, it would 
appear that the aforementioned development has not yet been 
accomplished.  More specifically, while in June 2008, the 
veteran was afforded an additional VA orthopedic examination, 
that examination contained no opinion regarding the 
relationship, if any, between the veteran's current right and 
left knee disabilities and his period of service, or, in the 
alternative, his service-connected disability of the lumbar 
spine.  Moreover, while in September 2008, there was issued 
an additional Supplemental Statement of the Case (SSOC), that 
SSOC failed to take into consideration the aforementioned VA 
orthopedic examination conducted in December 2006, an 
examination which is now more than two years old.  In point 
of fact, the SSOC made no mention whatsoever of the issue of 
entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative joint disease/degenerative 
disc disease of the lumbar spine since April 20, 2006.  
Significantly, a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
in light of the aforementioned, the case is once again 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2008, the date of the 
most recent VA orthopedic examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his current 
right and left knee disabilities, and the 
current severity of his service-connected 
degenerative joint disease/degenerative 
disc disease of the lumbar spine.  The 
RO/AMC is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claims.

As regards the requested examination, all 
pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
disabilities (including osteoarthritis) 
of his right and/or left knees, and, if 
so, whether those disabilities as likely 
as not had their origin during his period 
of active military service.  Should it be 
determined that any chronic right and/or 
left knee disability identified did not 
have its origin during the veteran's 
period of active military service, an 
additional opinion is requested as to 
whether any chronic knee disability 
identified is as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected low back disability.

Finally, as regards the veteran's 
service-connected degenerative joint 
disease/degenerative disc disease of the 
lumbar spine, the orthopedic examiner 
should specifically comment regarding any 
and all limitation of range of motion of 
the veteran's lumbar spine, as well as 
functional loss associated with pain, 
instability, weakened movement, excess 
fatigability, incoordination, swelling, 
and deformity or atrophy of disuse.  The 
examiner should also discuss factors 
associated with disability, such as 
objective indications of pain or pressure 
on manipulation.  Finally, the examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with his 
service-connected low back disability.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should 
described in degrees.

All such information, and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.

3.  Thereafter, review the veteran's 
claims for service connection for chronic 
right and left knee disabilities, as well 
as his claim for an evaluation in excess 
of 20 percent for service-connected 
degenerative joint disease/degenerative 
disc disease of the lumbar spine since 
April 20, 2006.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in 
September 2008, and must specifically 
take into consideration findings on the 
aforementioned VA orthopedic examination 
of the lumbar spine conducted in December 
2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


